Citation Nr: 1048129	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-05 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lung condition due to 
exposure to asbestos.  

2.  Entitlement to a compensable rating for service-connected 
bilateral hearing loss.  

3.  Entitlement to a rating in excess of 10 percent for service-
connected residuals of back injury with spondylosis.  	


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1987.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision by the RO.  The 
Veteran perfected a timely appeal.  

The issues of entitlement to a compensable rating for service-
connected bilateral hearing loss and entitlement to a rating in 
excess of 10 percent for service-connected residuals of back 
injury with spondylosis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos while on active military 
service.  

2.  Competent medical evidence shows that the Veteran has been 
diagnosed with asbestos related lung disease.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, asbestos 
related lung disease, specifically pleural plaque, was incurred 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).  VA's notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all notification 
and development action needed to fairly adjudicate this appeal 
has been accomplished.  

II.  Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

In addition, service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of direct service connection 
there must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in some cases lay evidence, of in- service 
occurrence or aggravation of a disease or injury; (3) and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In cases involving a claim of entitlement based on exposure to 
asbestos during military service as the cause of current 
disability, the claim must be analyzed under VA administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty 
v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. 
App. 120, 124-25 (1997).

While there is no current specific statutory guidance with regard 
to claims for service connection for asbestosis and other 
asbestos-related diseases, nor has the Secretary promulgated any 
regulations, VA has issued procedures on asbestos-related 
diseases which provide some guidelines for considering 
compensation claims based on exposure to asbestos in VA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, 7.68 (Sept. 21, 
1992) [formerly DVB Circular 21-88-8, Asbestos-Related Disease 
(May 11, 1988)].

VA has acknowledged that a relationship exists between asbestos 
exposure and the development of certain diseases, including 
pulmonary fibrosis and lung cancer, which may occur 10 to 45 
years after exposure.  When considering VA compensation claims, 
rating boards have the responsibility of ascertaining whether or 
not military records demonstrate evidence of asbestos exposure in 
service and to assure that development is accomplished to 
ascertain whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind the 
latency and exposure information noted above.

VA must determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  VBA 
Adjudication Procedure Manual M21- 1, Part IV, para. 7.21 (Oct. 
3, 1997); VAOPGCPREC 4-2000 (Apr. 13, 2000).  Radiographic 
changes indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and fibrosis, 
pleural plaques, and mesotheliomas of pleura and peritoneum.  
M21-1, Part IV, 7.21(a)(1).  The clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  M21-1, Part IV, 7.21(c).

Some of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, demolition of old 
buildings, carpentry and construction, manufacturing and 
servicing of friction products such as clutch facings and brake 
linings, manufacture and installations of roofing and flooring 
materials, asbestos cement and pipe products, military equipment, 
etc.  M21-1, Part IV, 7.21(b)(1).

High exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy veterans 
were exposed to chrysotile products as well as amosite and 
crocidolite since these varieties of African asbestos were used 
extensively in military ship construction. Also of significance 
is that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  M21-1, Part IV, 
7.21(b)(2).

The Veteran claims that his current lung condition was caused by 
asbestos exposure while serving on active military duty.  
Specifically, the Veteran alleges that he was exposed to asbestos 
while serving as an engineman, machinist mate, and working in the 
Navy Yard.  The Veteran reported working with equipment 
extensively, including lagging torn off piping systems.  Although 
the Veteran's service records do not show that he was exposed to 
asbestos, they do confirm that the Veteran spent a great deal of 
time aboard Navy ships and that his MOS (military occupational 
specialty) was that of engineman and machinist mate, thus his 
exposure to asbestos is conceded.  

The next requirement for service connection is the diagnosis of a 
current disability and whether there is a relationship between 
that disability and the Veteran's asbestos exposure.  

A December 2007 written statement from the Veteran's private 
physician indicated that a CT scan demonstrated emphysematous 
changes in addition to interstitial disease involving the upper 
lobes bilaterally.  The CT scan also demonstrated bilateral 
calcified pleural plaques.  The doctor stated that though the 
findings are not definitively diagnostic of asbestosis, they are 
consistent with asbestos related lung disease.  In particular, 
the calcified pleural plaques would indicate asbestos exposure in 
the past.  

Various private treatment records show continued treatment for 
pulmonary complaints.  A December 2007 treatment record shows 
that the doctor reviewed the Veteran's CAT scan and he did have 
some pleural plaquing to suggest asbestos exposure.  He had 
emphysematous changes and peripheral thickening consistent with 
interstitial disease.  The doctor indicated that he could not 
tell the Veteran that his lung disease was due to asbestos 
exposure, but it would be impossible to prove that it was not 
related to asbestos related exposure.  

Given that there is radiographic changes indicative of asbestos 
exposure-pleural plaques and the Veteran's private doctor has 
stated that this condition would indicate asbestos exposure in 
the past, combined with the Veteran's military history which 
includes work as an engineman, machinist, and Navy Yard worker, 
and after resolving all reasonable doubt in the Veteran's favor, 
the Board finds that service connection for a lung condition is 
warranted.  











The Board notes that the Veteran has a reported history of 
smoking and has also been diagnosed with COPD.  However, the 
issue before the Board is whether the Veteran has a current lung 
condition that is a result of his in-service exposure to 
asbestos-and in that regard, the evidence has shown that the 
Veteran has been diagnosed with pleural plaque and interstitial 
disease which has been related to his asbestos exposure, 
warranting service connection.  


ORDER

Entitlement to service connection for lung condition due to 
exposure to asbestos is granted.  


REMAND

With respect to the Veteran's claim for a compensable rating for 
service-connected hearing loss, the Board has determined that 
further development is warranted.  At an August 2006 VA 
outpatient audiology appointment, the Veteran provided an 
audiogram obtained at a private facility.  The private audiogram 
referenced in the August 2006 VA treatment record has not been 
associated with the claims file, nor have any private treatment 
records pertaining to the Veteran's hearing loss.  Thus, upon 
remand, those records should be requested and the Veteran 
scheduled for a contemporaneous VA examination in order to 
determine the current severity of his bilateral hearing loss.  

For these reasons, and given that the Veteran's last audiological 
examination was conducted in September 2007, and in light of the 
decision in Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding 
that separate ratings may be assigned for separate periods of 
time based on the facts found), the Veteran should be afforded a 
VA examination in order to fully and fairly evaluate assess the 
Veteran's claim for entitlement to a compensable rating for his 
service-connected bilateral hearing loss.  See Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be 
required if record before the Board contains insufficient medical 
information for evaluation purposes).

In addition, the Veteran's claim for a rating in excess of 10 
percent for service-connected residuals of back injury with 
spondylosis, needs further development.  

An August 2003 EMS report shows that a medic was dispatched by 
911 to the Veteran's home.  When the medic arrived the Veteran 
was lying in his bed.  He complained of pain in his middle back 
that radiated to his right side upon movement.  The Veteran 
stated that he was seen at Roper Hospital on Friday and was put 
on bed rest.  Upon review of the claims file, it appears that the 
2003 records regarding the Veteran's back treatment have not been 
associated with the claims file.  Those records are particularly 
relevant because the Veteran stated that he was put on prescribed 
bed rest.  Given that his September 2007 x-ray of the back showed 
discognenic disease, those records needs to be obtained.  Without 
such records, the Board is precluded from proper appellate review 
of the Veteran's claim.  As such, the Board finds it necessary to 
obtain the outstanding private treatment records and associate 
them with the claims file.  In addition, the Veteran should be 
afforded a VA examination.  

Given that the Veteran's last spine examination was conducted in 
September 2007, and that examination report does not document 
information from the Veteran pertaining to incapacitating 
episodes or periods of prescribed bed rest, and in light of the 
decision in Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding 
that separate ratings may be assigned for separate periods of 
time based on the facts found), the Veteran should be afforded a 
VA examination in order to fully and fairly evaluate assess the 
Veteran's claim for entitlement to a rating in excess of 10 
percent his service-connected back disability.  See Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be 
required if record before the Board contains insufficient medical 
information for evaluation purposes).




Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment for hearing 
loss and residuals of back injury with 
spondylosis which are not currently 
associated with the Veteran's claims file 
should be requested.  Specifically, (1) the 
audiogram referenced at the August 2006 VA 
outpatient appointment and (2) the Roper 
hospital records from 2003 should be 
requested.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

In attempting to obtain the 2006 audiogram, 
the Charleston VA medical center should also 
be contacted as it appears from the record 
that the Veteran submitted the private 
audiogram to the VA in August 2006.  

2.  After completing the above development, 
the Veteran should be scheduled for a VA 
audiological examination in order to 
determine the current severity of his 
bilateral hearing loss.  The VA examiner is 
asked to provide results in a numeric format 
for each of the following frequencies: 1000, 
2000, 3000, and 4000 Hertz.  The examiner is 
also asked to provide an average of the above 
frequencies for each ear and indicate speech 
recognition scores for each ear using the 
Maryland CNC Test.

The examiner should describe the effect of 
the hearing disability on the Veteran's 
occupational functioning and daily 
activities. 

3.  The Veteran should be scheduled for a VA 
examination by an appropriate examiner for an 
opinion as to the current nature and extent 
of his service-connected back disability.  
The examiner should identify all present 
manifestations of the service-connected 
disability. Complete range of motion and x-
ray studies must be provided with discussion 
as to any additional limitation of motion due 
to pain, weakness, fatigability, 
incoordination or pain on movement of a 
joint, including use during flare-ups.

The opinion should address whether the 
Veteran has experienced any incapacitating 
episodes due to his low back disability.

The examiner should also provide a full 
description of the effects of the service-
connected disability (exclusive of any 
nonservice-connected disabilities) upon the 
Veteran's employment and daily life.  
Particular emphasis should be placed upon any 
manifest limitation of activity alleged by 
the Veteran.

The claims file must be made available to the 
examiners for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report. 
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

4.  After completing any additional 
development or notice deemed warranted, 
readjudicate the Veteran's claims for 
increased ratings, on appeal, to include 
whether staged ratings are warranted under 
the holding in Hart v. Mansfield, 21 Vet. 
App. 505, 509-10 (2007).  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative addressing all 
evidence received since the March 2008 
supplemental statement of the case; and they 
should be provided an opportunity to respond, 
before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


